DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Amendment
	The amendment filed 12/16/2020 has been entered.  Claims 1-13 are pending.  Claims 10-13 were previously withdrawn.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 5,510,406).
Regarding claims 1-2, Matsuo discloses a fluoropolymer composition for coating, which comprises a polymer having a fluorine-containing cycloaliphatic structure and a solvent for dissolving the polymer (Abstract).  The solvent includes fluorinated solvents wherein the boiling point is not less than 150°C and the upper limit is not specially limited, but is generally about 250°C which significantly overlaps the claimed range (C7/L16-46).
However, Matsuo does not disclose the composition has a viscosity of at most 1,000 mPa·s at 25°C after being left for thirty minutes after preparation.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, from the viewpoint of avoiding too high viscosity, the boiling point of the fluorinated solvent is preferably at most 300°C (P9/L4-10).  Therefore, the claimed effects and physical properties, i.e. the composition has a viscosity of at most 1,000 mPa·s at 25°C after being left for thirty minutes after preparation would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 3, Matsuo discloses the aliphatic ring is a perfluoro-aliphatic ring (C2/L1-60).
Regarding claims 4-6, Matsuo discloses the fluororesin is a polymer comprising units based on a cyclic fluorinated monomer, of which at least one carbon atom constituting the ring is a carbon constituting a carbon-carbon unsaturated bond.  The fluororesin is a polymer having units formed by cyclopolymerizing a cyclopolymerizable diene-type fluorinated monomer.  Hydrogen atoms are not required in the polymer (C3/L1-50).
Regarding claim 7-8, Matsuo discloses the solvent includes tri(polyfluoroalkyl)amine, including perfluorotripentyl amine which is the same solvent used in Ex. 8 of the instant application wherein the viscosity is 620 (C7/L15-34).
	Regarding claim 9, the limitation “a coating liquid composition to be applied by a plate printing method” is intended use and has no bearing on the coating liquid composition itself.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See MPEP § 2111.02.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5,510,406).  This an alternative of the 35 USC 102(a)(1) rejection above.
Regarding claims 1-2, Matsuo discloses a fluoropolymer composition for coating, which comprises a polymer having a fluorine-containing cycloaliphatic structure and a solvent for dissolving the polymer (Abstract).  The solvent includes fluorinated solvents wherein the boiling point is not less than 150°C and the upper limit is not specially limited, but is generally about 250°C which significantly overlaps the claimed range (C7/L16-46).
	However, Matsuo does not disclose the composition has a viscosity of at most 1,000 mPa·s at 25°C after being left for thirty minutes after preparation.  As the ease of the coating operation is variable that can be modified by adjusting said viscosity of the coating as per the teachings of Matsuo (C7/L4-14), the precise viscosity of the coating would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the viscosity of the coating, and the motivation to do so would have been to obtain desired ease of coating operation(In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
Regarding claim 3, Matsuo discloses the aliphatic ring is a perfluoro-aliphatic ring (C2/L1-60).
Regarding claims 4-6, Matsuo discloses the fluororesin is a polymer comprising units based on a cyclic fluorinated monomer, of which at least one carbon atom constituting the ring is a carbon constituting a carbon-carbon unsaturated bond.  The fluororesin is a polymer having units formed by cyclopolymerizing a cyclopolymerizable diene-type fluorinated monomer.  Hydrogen atoms are not required in the polymer (C3/L1-50).
Regarding claim 7-8, Matsuo discloses the solvent includes tri(polyfluoroalkyl)amine, including perfluorotripentyl amine which is the same solvent used in Ex. 8 of the instant application wherein the viscosity is 620 (C7/L15-34).
	Regarding claim 9, the limitation “a coating liquid composition to be applied by a plate printing method” is intended use and has no bearing on the coating liquid composition itself.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See MPEP § 2111.02.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watakabe (JP 2004285361 A) teaches an organosol which is useful to disperse an inorganic fine powder in a fluorine-containing polymer to provide a composition obtained by dissolving a fluorine-containing polymer in the organosol.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767